 



EXHIBIT 10.4.1
TERMINATION OF SUBLEASE
     This Termination of Sublease (“Termination”) is entered into as of the 22nd
day of January, 2007 (“Effective Date”), by and between XenoPort, Inc.
(“Sublandlord”), and Ilypsa, Inc. (“Subtenant”).
     WHEREAS, Subtenant and Sublandlord are parties to that certain sublease
dated as of April 30, 2004, (together with Exhibits thereto, the “Sublease”),
covering 20,489 rentable square feet at 3410 Central Expressway, Santa Clara,
California (the “Subleased Premises”); and
     WHEREAS, it is the desire of the parties hereto to terminate the Sublease
effective as of the Termination Date (as hereinafter defined).
     NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant hereby agree as follows in the numbered
paragraphs hereinafter. (All capitalized terms used herein and not otherwise
defined in this Termination shall have the meanings set forth in the Sublease):
     1. Termination of Sublease. The Sublease shall hereby be terminated
effective January 31, 2007 (the “Termination Date”).
     2. Rental Obligations. Subtenant acknowledges and agrees that, in addition
to its obligations under this Termination, it shall continue to be obligated
under the terms and conditions of the Sublease for payment of rent up to and
including the Termination Date. Furthermore, all utilities and costs and
expenses for which Subtenant is directly responsible with respect to the
Subleased Premises, shall be paid in full as of the Termination Date.
     3. Surrender of the Premises. Subject to the terms and conditions of this
Termination, Subtenant shall surrender the Subleased Premises, and Sublandlord
agrees to accept the Subleased Premises, in the same condition as received by
Subtentant as of the Commencement Date, reasonable wear and tear and damage by
casualty or condemnation excepted. As of the Termination Date, Subtenant shall
have delivered to Sublandlord a copy of the appropriate closure report (final
report submitted to the appropriate licensing authority showing applicable
licensed areas ready to be closed by the licensing authority) for each of: the
Radioactive Material License; the Hazardous Waste Generators Permit; and the
Medical Waste Generators Permit. As of the Termination Date, Subtenant shall
have completed the removal or reconfiguration of certain Subtenant improvements
or alternations, and make other mutually-agreeable changes, if any, to the
specified Subleased Premises, in each case solely as set forth on Exhibit A
hereto. Each of the parties represents and warrants that to their respective
knowledge, Exhibit A constitutes a complete and sufficient listing to return the
Subleased Premises to the same condition as received by Subtentant as of the
Commencement Date, reasonable wear and tear and damage by casualty or
condemnation excepted.
     4. Governmental Agency Closure Letters. Prior to the Termination Date,
Subtenant shall obtain the appropriate closure letters from the relevant
government agencies with respect to the Hazardous Waste Generators Permit and
the Medical Waste Generators Permit, and shall provide copies thereof to
Sublandlord. After the Termination Date, Subtenant shall use commercially
reasonable efforts to promptly obtain the appropriate closure letter from the
relevant government agency with respect to the Radioactive Material License (the
“Radioactive Closure Letter”) and to promptly provide Sublandlord with copies
thereof. It shall be Subtenant’s obligation to obtain such Radioactive Closure
Letter and deliver a copy thereof to Sublandlord, and upon Sublandlord’s receipt
of such Radioactive Closure Letter, Sublandlord shall then promptly return to
Subtentant the remaining 50% retained from the Security Deposit, as set forth in
Section 5.
     5. Security Deposit. Sublandlord agrees to return to Subtenant Thirty-Five
Thousand Dollars ($35,000) (representing 50% of the Security Deposit in the
aggregate amount of Seventy Thousand Dollars

 



--------------------------------------------------------------------------------



 



2
($70,000.00)) provided (i) Subtenant has vacated the Subleased Premises prior to
the Termination Date pursuant to the terms of paragraph 3 above, and
(ii) Subtenant is not in default under the Sublease as of the Termination Date
and has paid Sublandlord all rent and other expenses arising out of the Sublease
through the Termination Date. Pursuant to Section 4, Sublandlord shall promptly
return to Subtenant the retained Thirty-Five Thousand Dollars ($35,000)
(representing the remaining 50% of the Security Deposit) upon Sublandlord’s
receipt of the Radioactive Closure Letter.
     6. Governing Law. This Termination shall be governed by and construed and
enforced in accordance with the laws of the State of California.
     7. Counterparts. This Agreement may be executed in two or more
counterparts, which when taken together shall constitute one and the same
instrument. The parties contemplate that they may be executing counterparts of
this Agreement transmitted by facsimile and agree and intend that a signature by
facsimile machine shall bind the party so signing with the same effect as though
the signature were an original signature.
     8. Broker. Sublandlord and Subtenant represent to each other that neither
is obligated to compensate any broker in connection with the negotiation or
execution of this Termination. Sublandlord and Subtenant shall indemnify and
hold each other harmless from and against any loss, cost, expense or damage
arising from any claim for commission or other compensation made by any broker
claiming by, through or under such indemnifying party.
     9. Due Authority. Each party represents that each of the persons executing
this Termination on behalf of that party represents and warrants that they have
the authority to bind the party for when they are signing.
     10. Entire Agreement. This Termination and the Sublease to the extent
applicable, contain the entire agreement of the parties with regard to the
subject matter hereof and there are no other understandings, written or oral,
between the parties relating to the subject matter of this Termination.
     IN WITNESS WHEREOF, said parties have duly executed this Termination as of
the Effective Date.

         
SUBTENANT:
  SUBLANDLORD:  
 
     
Ilypsa, Inc.,
  XenoPort, Inc.,
a Delaware Corporation
  a Delaware Corporation  
 
     
/s/ William D. Waddill
  /s/ William G. Harris
 
     
 
     
By:
 William D. Waddill  
By:
 William G. Harris  
 
     
Its:
Senior Vice President, CFO
 
Its:
Senior Vice President of Finance and Chief Financial Officer  
 
       
 
     
Date: January 22, 2007
  Date: January 22, 2007

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Lab 1250 — Replace 2 sections of removed shelving along the wall at all three
benches.
Room 1255 — Correct or remove signage. Remove the shower and repair the tile or
remove a section of the tile and repair the wallboard.
Rooms 1262 / 1264 — Replace wall.
Cubicle 2129 — Return this and all built-in cubicle spaces to original
configuration.
Labs 2125 / 2127 — Re-hang safety glass trays and dirty glass holders at each
lab opening.
Lobbies 1222 / 2142 planters — Return to original condition with plants.
Lab 2128 and Lab office 1269 — Repair damaged floor tiles.
General:
Lighting — Replace florescent lights mismatched with fixture ballast (i.e. T12
light with T12 ballast and T8 light with T8 ballast).
Walls & Ceiling Tiles — Repair or patch holes remaining after removal of
installed services or equipment.
Signage — Remove all signage and restore area to original condition.
Mailbox — Remove the exterior mailbox and cancel (and/or forward) mail delivery
for the address with the U.S. Post Office so all mail delivery is forwarded.

 